FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION IN ANY JURISDICTION WHERE TO DO SO WOULD CONSTITUTE A VIOLATION OF THE RELEVANT LAWS OF SUCH JURISDICTION AstraZeneca launches and prices a €750,000,000 7 year bond issue AstraZeneca PLC, rated A2 (stable outlook) by Moody's and AA- (negative outlook) by Standard & Poor's, announces today the successful pricing of euro medium term notes in an aggregate principal amount of €750,000,000 maturing on 24 November 2021 with a coupon of 0.875% (the "Notes"). The proceeds of the issue will be used to fund the repayment of outstanding euro medium term notes in an aggregate principal amount of €750,000,000 maturing in January 2015. The Notes are being issued under the U.S.$5,000,000,000 Euro Medium Term Note Programme of AstraZeneca PLC. The Notes will be issued to institutional investors outside the US in accordance with Regulation S of the U.S. Securities Act of 1933, as amended. The Notes will be admitted to listing on the UK Listing Authority's Official List and to trading on the London Stock Exchange's regulated market. Notes to editors About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business that focuses on the discovery, development and commercialisation of prescription medicines, primarily for the treatment of cardiovascular, metabolic, respiratory, inflammation, autoimmune, oncology, infection and neuroscience diseases. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information please visit: www.astrazeneca.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:19 November2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
